DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. In virtue of this communication: claims 1-18 are currently presented in the instant application.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 1-7 should be used formal drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
Regarding claim 1, line 6, “therefrom over time”, should be inserted ---thereby reducing the overall amount of electricity used over time---?.  See in specification, page 7, lines 5-10.
Regarding claim 7, line 7, “therefrom over time”, should be inserted ---thereby reducing the overall amount of electricity used over time---?.  See in specification, page 7, lines 5-10.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18 are rejected under 35 U.S.C. 102(2) as being anticipated by Suntych (US Pub. No: 2017/0347532).

Regarding claim 2, Suntych discloses wherein said processing circuit is adapted to continuously vary said at least one of light composition and light intensity. Paragraphs [0057 and 0088] and also paragraph [0132] for duty PSR % compared Delivered to Light Cycle/ to 100% duty.
Regarding claim 3, Suntych discloses wherein said at least one light output device is adapted to produce a plurality of light frequency spectrums. Paragraph [0088].
Regarding claim 4, Suntych discloses wherein said at least one light output device is adapted to produce pulsed light. Paragraph [0088].
Regarding claim 5, Suntych discloses further comprising a plurality of light output devices wherein each of said plurality of light output devices is adapted to produce a distinct frequency spectrum from each other. Paragraphs [0066, 0098].
Regarding claim 6, Suntych discloses further comprising a plurality of said light output devices of each of said frequency spectrum. Paragraphs [0066, 0098].
Regarding claim 7, Suntych discloses figures 1-3, 6 and 11 that, a method for controlling a light source to stimulate photosynthesis in plants comprising; operably connecting at least one light output device (to a processing circuit; and causing, through said processing circuit, said at least one light output device to vary at least one of a light composition and light intensity outputted therefrom over time (120). Paragraphs [0049-0072, 0075, 0086-0091].

Regarding claim 9, Suntych discloses  wherein said processing circuit is adapted to cause at least one of said plurality of light output device to vary between an on state and an off state at a pulse frequency. Paragraphs [0043, 0048-0049].
Regarding claim 10, Suntych discloses wherein said processing circuit is adapted to cause said pulse frequency to vary. Paragraphs [0043, 0049, 0052].
Regarding claim 11, Suntych discloses wherein said set pulse frequency is at least once every 60 seconds. Paragraph [0005].
Regarding claim 12, Suntych discloses wherein said on state is at least 0.001 seconds. Paragraph [0005].
Regarding claim 13, Suntych discloses wherein said off state is at least 0.025 seconds. Paragraph [0005].
Regarding claim 14, Suntych discloses wherein said at least one light output device is adapted to produce a plurality of light frequency spectrums. Paragraph [0043].
Regarding claim 15, Suntych discloses wherein said light wavelength is selected to include visible and UV light wavelengths. Paragraph [0045, 0048, 0057].
Regarding claim 16, Suntych discloses wherein said plurality of frequency spectrums comprise at least one constant frequency spectrum and at least one variable frequency spectrum. Paragraph [0048] for emission modulation controller adjusting the duration, intensity, color spectrum and/or duty cycle of each photon pulse between different pulses of color spectrums to a specific organism or to a group of organisms

Regarding claim 18, Suntych discloses wherein said at least one variable frequency spectrum comprises a pulsed frequency after said warm up period. Paragraph [0048].

Citation of pertinent prior art
 	The prior art made of record and not relied upon is considered pertinent to applicants' disclosure. See prior arts/references listed on the PTO-892 form attached.
Inquiry
	     Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D. A whose telephone number is (571)272-1817.  The examiner can normally be reached on 6 AM to 3:00 PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taningco Alexander H can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.   Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 

Primary Examiner
Art Unit 2844